Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 14, 17, 24, 25, 27, 30-36, 38, 41-45 of U.S. Patent No. 11102262 hereinafter Chai. Although the claims at issue are not identical, they are not patentably distinct from each other because Chai discloses the following limitations: 
Chai discloses receiving, by a first device, a first user input defining first timing information for determining a beginning point and an ending point of a first time period of interest in an item of media content, the first timing information including a first offset indicating a temporal point of the first time period of interest in the item of media content relative to a reference point in the item of media content, wherein the first user input originates from the first device as the first device is presenting the item of media content (Claim 1);
receiving, by the first device, a second user input defining second timing information for determining a beginning point and an ending point of a second time period of interest in the 
communicating, by the first device, the first offset and the second offset to a second device, wherein a first media clip is extracted from the item of media content using the first offset, the first media clip including the first time period of interest in the item of media content, and wherein a second media clip is extracted from the item of media content using the second offset, the second media clip including the second time period of interest in the item of media content (Claim 1).

wherein the reference point is a beginning point of the item of media content, and wherein the first media clip is extracted based on the first offset from the beginning point (refer to claim 2)
wherein the first timing information comprises a first waypoint indicating a beginning point of the first time period of interest and a second waypoint indicating an ending point of the first time period of interest (refer to Claim 3).
 wherein the item of media content is captured by one or more devices other than the second device (refer to Claim 4). 

 wherein the first media clip and the second media clip are combined into a combined media item, and further comprising: receiving the combined media item (refer to Claim 5).
wherein the item of media content is a first item of media content, wherein a third media clip is extracted from a second item of media content, and wherein the first media clip, the second media clip, and the third media clip into a combined media item, and further comprising: receiving the combined media item (refer to Claim 6).
 wherein the first item of media content and the second item of media content are from a common content source (refer to Claim 7).
 wherein the first item of media content is from a first content source, and wherein the second item of media content is from a second content source (refer to Claim 8).
 wherein at least one of the first user input and the second user input is obtained using a graphical user interface of a media player (refer to Claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakib et al hereinafter Rakib (US 8875212) in view of Jung et al hereinafter Jung (US 20090144391). 

Referring to Claim 2. Rakib discloses a method comprising: receiving, by a first device (media router act as local video and video metadata server to the system/set-up box, refer to Col 8, Lines 15-335, refer to Col 14, Lines 40-45, Col 5, Lines 35-38), a first user input defining first timing information for determining a beginning point and an ending point of a first time period of interest in an item of media content (video metadata is the process of designated the beginning boundary and end boundary based on user’s input, such as a particular scene, or multiple scene, refer to Col 19, Lines 35-40, Col 17, Lines 15-20: example can set a beginning and end time of the 10 second selected items of media content: high speed playback of the synopsis), the first timing information including a first offset indicating a temporal point of the first time period of interest in the item of media content relative to a reference point in the item of media content (beginning and end of the 10 second clips, of the synopsis: reference point in the item of media content, refer to Col 10, Lines 4-10), wherein the first user input originates from the first device as the first device is presenting the item of media content (the setup-box/media router is built in to the monitor itself, refer to Col 8, Lines 59-61, hence the user input is input originated from the first device and the device present the item of media content);

communicating, by the first device, the first offset and the second offset to a second device, wherein a first media clip is extracted from the item of media content using the first offset, the first media clip including the first time period of interest in the item of media content, and wherein a second media clip is extracted from the item of media content using the second offset, the second media clip including the second time period of interest in the item of media content (refer to Col 20, Lines 40-63: received two sets of metadata information, and create the video metadata using these sets of metadata information, refer to Col 20, Lines 58-60, where the metadata files can be a composites of the metadata information, refer to Col 20, Lines 24-30).
	To expedite the prosecution, Examiner is aware that some aspect of Rakib’s teaching may not be clear to the teaching of the limitation such as “communicating by the first device, the first offset and the second offset to a second device”, Hence, Jung is introduced to further clarify the point Examiner is intended to teach that such limitation is well known as demonstrated in Rakib. 

	It would have been obvious for one of ordinary skill in the art to combine the teaching of Rakib and Jung because Jung’s teaching would allow the system of Rakib to allow shared combine multimedia partial interested content between multiple shared devices with ease.  

Referring to Claim 3.  Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein the reference point is a beginning point of the item of media content, and wherein the first media clip is extracted based on the first offset from the beginning point (video metadata is the process of designated the beginning boundary and end boundary based on user’s input, such as a particular scene, or multiple scene, refer to Col 19, Lines 35-40, Col 17, Lines 15-20: example can set a beginning and end time of the 10 second selected items of media content: high speed playback of the synopsis).

Referring to Claim 4.  Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein the first timing information comprises a first waypoint indicating a beginning point of the first time period of interest and a second waypoint indicating an ending point of the first time period of interest (video metadata is the process of designated the beginning boundary and end boundary based on user’s input, such as a particular scene, or multiple scene, refer to Col 19, Lines 35-40, Col 17, Lines 15-20: example can set a beginning and end time of the 10 second selected items of media content: high speed playback of the synopsis).

Referring to Claim 5.  Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein the item of media content is captured by one or more devices other than the second device (captured by the remote server, refer to Col 5, Lines 50-67).

Referring to Claim 6. Rakib and Jung disclosed the method of claim 2, Rakib discloses receiving the extracted first media clip and the extracted second media clip (metadata can be stored separately from the media content, and stream independently from media content, and can be stored, locally, remotely or in a distributed manner refer to par Col 6. Lines 45-67, Col 7, Lines 5-10, received multiple metadata portions – refer to Col 9, Lines 25-45).

Referring to Claim 7. Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein the first media clip and the second media clip are combined into a combined media item, and further comprising: receiving the combined media item (refer to Col 22, Lines 25-35: collectively create metadata, received the collected metadata).

Referring to Claim 8.  Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein the item of media content is a first item of media content, wherein a third media clip is extracted from a second item of media content, and wherein the first media clip, the second media clip, and the third media clip into a combined media item, and further comprising: 

Referring to Claim 9. Rakib and Jung disclosed the method of claim 8, Rakib discloses wherein the first item of media content and the second item of media content are from a common content source (metadata can be stored separately from the media content, and stream independently from media content, and can be stored, locally, remotely or in a distributed manner refer to par Col 6. Lines 45-67, Col 7, Lines 5-10, received multiple metadata portions – refer to Col 9, Lines 25-45: where metadata can be from the same source or different source: refer to Col 6, Lines 45-50).

Referring to Claim 10.  Rakib and Jung disclosed the method of claim 8, Rakib discloses wherein the first item of media content is from a first content source, and wherein the second item of media content is from a second content source metadata can be stored separately from the media content, and stream independently from media content, and can be stored, locally, remotely or in a distributed manner refer to par Col 6. Lines 45-67, Col 7, Lines 5-10, received multiple metadata portions – refer to Col 9, Lines 25-45: where metadata can be from the same source or different source: refer to Col 6, Lines 45-50.

Referring to Claim 11.  Rakib and Jung disclosed the method of claim 2, Rakib discloses wherein at least one of the first user input and the second user input is obtained using a graphical user interface of a media player (using each of their own devices as remote to provide input, refer to Col 22, Lines 25-35, Col 10, Lines 34 – Col 11, Lines 45).

Referring to Claims 12-20, claims are rejected under similar rational as claims 2-11.  






Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447